DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Response to Amendment
	The amendments filed with the written response received on 05/23/2022 have been considered. As directed by the amendments, claims 1-16, 21, 25-27,31,33 are canceled, claims 17, 32 are amended. Accordingly, an action on the merits follows regarding claims 17-20, 22-24, 28-30, 32.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the braiding machine according to claim 21”, while claim 21 is canceled, it is unclear which claim the claim 22 is dependent on. For the purpose of applying art, claim 22 is understood to be dependent on claim 17.
Claim 28 recites “the braiding machine according to claim 27, while claim 27 is canceled, it is unclear which claim the claim 28 is dependent on. For the purpose of applying art, claim 28 is understood to be dependent on claim 17.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-20, 28, 30, 32 are  rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808)(hereinafter Leonard) in view of Uchida (US 6045319)(hereinafter Uchida).
Regarding claim 17, Leonard teaches a braiding machine (fig 2) for producing a braid, the braiding machine comprising: 
at least two reel supports (carriages 12) each being movable along a respective one of at least two predetermined paths (column 5, lines 25-27);
 said predetermined paths being formed by rails (fig 9, frame parts 26) along which said reel supports are guided (fig 9); 
said rails having a rail head, said reel supports having a reel foot, and said rail head and said reel foot engaging each other in a rear grip area (annotated fig 9); 
an electromagnetic drive for individually driving each of said reel supports (column 2, lines 37-42), said electromagnetic drive having a first set of magnets including first magnets distributed along the predetermined paths (fig 3) and at least one second magnet disposed in a respective one of said reel supports (column 2, lines 37-42, the winding or windings of the linear induction actuator may form part of the guide for the displaceable element incorporating the reaction member, or may be located alongside such a guide for suitable magnetic coupling between the winding and the reaction member of the displaceable element); 
said first magnets or said second magnets being electromagnets configured to be controlled for generating a propulsion along a respective one of the predetermined paths for each of the reel supports by continuous magnetic fields (column 2, lines 37-42, column 3, lines 37-40);
a control device (fig 6, control circuit 172) for controlling a braiding process, said control device controlling said electromagnets for causing said electromagnetic drive to move said reel supports along the predetermined paths during operation (column 6, lines 58-62).

    PNG
    media_image1.png
    477
    385
    media_image1.png
    Greyscale

Leonard does not teach a second set of the magnets as claimed. However, in the same field of endeavor, Uchida teaches a plurality of magnets arranged on the carrier (magnets m1-m4) and a plurality of stators (4) with coils (3) on the paths (fig 2); the magnets being disposed and controlled during operation, the magnets being disposed in pairs on an outside and an inside of the predetermined paths and exerting a magnetic force on the respective reel supports (column 4, lines 4-20); the magnets disposed in pairs on the outside including an inner magnet (m1) positioned opposite to the inside of the predetermined path and an outer magnet (m2)  positioned opposite to the outside of the predetermined path. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of magnets of Leonard with the second set of magnets disposed in pairs on the outside including an inner second magnet positioned opposite to the inside of the predetermined path and an outer second magnet positioned opposite to the outside of the predetermined path in the rear grip area in addition to the second magnets as suggested by Uchida for the benefit of reducing noise during moving the carrier around in braiding machine (Uchida, column 6, lines 39-44). Then, in combination, the modified Leonard teaches the second set of the magnets being disposed and controlled during operation to at least partially magnetically compensate for centrifugal forces acting on the reel support during operation and the second set of magnets exerting a magnetic force on the respective reel support in a radial direction for the at least partial magnetic compensation of the centrifugal forces (as seen in figs 1-3, 9-10 of Leonard, the carriages move in a circular track).
Regarding claim 19, Leonard teaches the control device (172) for controlling said electromagnets is configured to guide said reel supports along the predetermined paths while suspended during operation (column 6, lines 58-62, column 3, lines 25-30).
Regarding claim 20, Uchida teaches the reel supports are driven and guided without using a lubricant (column 1, lines 60-62, the air ejection floats the carrier above the stator table).
Regarding claim 28, Uchida teaches the control device for controlling the electromagnets is configured for generating alternating magnetic forces in a region of the inner and outer second magnets as a function of a current position of the reel supports, to compensate for alternating forces acting on the reel supports (column 4, lines 2-38).
Regarding claim 30, Leonard teaches the reel supports include two or four or more reel supports being guided along each respective predetermined path (column 5, lines 25-30).
Regarding claim 32, the modified Leonard teaches a method for producing a braid , the method comprising the following steps: 
moving the at least two reel supports on the at least two predetermined paths (Leonard, fig 3, column 5, lines 25-30, there are at least two reel supports on the at least two predetermined paths);
individually driving each reel support by using the electromagnetic drive (Leonard, fig 6, by the control circuit 172);
controlling the electromagnets of the first set of magnets to generate continuous magnetic fields causing a respective reel support to travel along a predetermined path (Leonard, column 2, lines 37-42, column 3, lines 37-40);
controlling the second set of magnets during operation (Uchida, column 4, lines 2-20) to at least partially magnetically compensate for centrifugal forces acting on the reel supports during operation (Leonard, the carriages travel along a circular path then in combination, the magnetic force at least partially magnetically compensates for centrifugal forces acting on the reel supports during operation); and
exerting a magnetic force on the respective reel supports in a radial direction for carrying out at least partial magnetic compensation of the centrifugal forces (in combination, the magnetic force at the edge of the reel support is exerted in a radial direction for at least partial magnetic compensation of the centrifugal forces when the carriages travel along a circular path).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808) in view of Uchida (US 6045319), further in view of Nishri (US 20050150370)(hereinafter Nishri).
Regarding claim 18, Leonard does not teach the predetermined paths are closed, intersect each other multiple times and have a plurality of convexly-curved sections and a plurality of concavely curved sections, and said reel supports travel in opposite directions on the at least two paths during operation. However, in the same field of endeavor, Nishri teaches the predetermined paths are closed, intersect each other multiple times and have a plurality of convexly-curved sections and a plurality of concavely curved sections, and said reel supports travel in opposite directions on the at least two paths during operation (fig 3, para [0009], tracks 20a, 20b are closed, intersect each other multiple times and have a plurality of convexly-curved sections and a plurality of concavely curved sections, and carrier units 10a rotating in one direction and carrier units 10b rotating in the opposite direction). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the paths of Leonard with a plurality of convexly-curved sections and a plurality of concavely curved sections, and said reel supports travel in opposite directions on the at least two paths during operation as taught by Nishri for the benefit of effectively braiding a striped braided element.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808) in view of Uchida (US 6045319), further in view of  Farley (US 5392683)(hereinafter Farley).
Regarding claim 22, Leonard teach the rails intersect at a plurality of intersections and have interruptions at the intersections (fig 2). Leonard does not teach the rails run straight. However, in the same field of endeavor, Farley teaches the predetermined paths formed by rails and the rails run straight and have interruptions at the intersection (fig 3, paths are formed by rails 90 along which the reel support 150 are guided). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the rail paths of Leonard with multiple sections which run straight as taught by Farley for the benefit of the bobbin carrier’s run path being easily designed and changed in making a three dimensional braid.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808) in view of Uchida (US 6045319), further in view of Nishri (US 20050150370), further in view of Farley (US 5392683).
Regarding claim 23, Leonard does not teach the paths have a curve banking on at least part of the curved sections. However, Farley teaches the three dimensional braiding methods and the pivot discs 50 on the concave surface of the braiding segments 20, creating paths with a banking (fig 1). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding system of Leonard with the teaching of Farley that the paths have a banking as the paths are arranged in three dimensional concave surface for the benefit of making a three dimensional braid.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808) in view of Uchida (US 6045319), further in view of Jarrell (US 20190085490)(hereinafter Jarrell).
Regarding claim 24, Leonard does not teach the paths run along an inner surface of a cone or a cylinder. However, in the same field of endeavor, Jarrell teaches the paths run along an inner surface of different shapes, for example curved, spherical, hemispherical, cylindrical, cuboid, trapezoidal … and the surface may be located on an inside of the apparatus and may be concave (fig 6A, para [0096]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the braiding system of Leonard comprising paths running along an inner surface of a cone or a cylinder as taught by Jarrell for the benefit of making a three dimensional braid. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 4287808) in view of Uchida (US 6045319), further in view of American Wiremold Company (FR605081)(hereinafter AWC).
Regarding claim 29, Leonard does not teach each respective reel support has a plurality of foot elements being interconnected in an articulated manner. However, in the same field of endeavor, AWC teaches a reel holder 30 is provided with two heels 33, the heels mounted on ears 35, the ears penetrate inside cavities made in the heels and are connected to theses heels by means of pivot pins 35a which constitute a flexible joint (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the reel support of Leonard with a plurality of foot elements being interconnected in an articulated manner as taught by AWC for the benefit of supporting a large reel sliding smoothly in the circular tracks.
Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732    
                                                                                                                                                                                                    
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732